PER CURIAM.
This is a companion case to that of Smart v. Masker, Fla.App., 113 So.2d 414. The cases were consolidated for the purpose of trial, and have likewise been consolidated for hearing on appeal. The errors assigned and contentions made by the respective parties are common to both appeals.
The judgment appealed from is reversed and the cause remanded for further proceedings for the reasons set forth in the *419opinion this day rendered and filed in the case of Smart v. Masker.
Reversed.
WIGGINTON, C. J., and STURGIS and CARROLL, DONALD, JJ., concur.